DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21-25, 27-33 and 35-36 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by applicant cited Loulmet (US PG Pub 2011/0011917).
Regarding claim 21, Loulmet teaches a method of repairing a heart valve (See paragraph [0031]) in a beating heart of a patient (See paragraphs [0004]-[0006]), comprising:
inserting a guide catheter through a vein of a patient and into a right atrium of a heart of the patient (See Figs. 1 &2; paragraph [0042]-[0044]);
inserting a septal puncture tool through the guide catheter and into the heart;
puncturing a septum in the patient’s heart to create an opening through the septum (See Figs. 1 & 2; paragraphs [0042]-[0044])1;
advancing a deployment catheter (200) through the guide catheter and through the septum to a position adjacent a mitral valve leaflet (See Fig. 2-3; paragraphs [0045]-[0046]);
deploying a suture (400) onto the mitral valve leaflet with the deployment catheter;
inserting an anchor catheter (1100) through the guide catheter to insert an anchor device (402) adjacent a left ventricle of the heart such that the suture extends from the mitral valve leaflet to the anchor device (See Figs. 6, 9, 10);
adjusting a tension of the suture to achieve proper valve function (See paragraphs [0037]-[0038]); and
locking the suture at the anchor device at the tension that achieves proper valve function (See paragraph [0038]; paragraph [0059]-[0061]).
Regarding claim 22, Loulmet further teaches locking the suture at the anchor device at the tension that achieves proper valve function includes engaging a mechanical lock (1104) with the suture. (See paragraph [0038]; Fig 23D; paragraph [0058]-[0061]).
Regarding claim 23, Loulmet further teaches withdrawing the anchor catheter from the body with the mechanical lock engaged with the suture in the heart. (See Paragraphs [0066]-[0069]).
Regarding claim 24, Loulmet further teaches wherein engaging the mechanical lock with the suture includes rotating the mechanical lock with the anchor catheter. (See paragraph [0050]).
Regarding claim 25, Loulmet further teaches inserting the suture through the anchor device prior to inserting the anchor catheter into the body. (See paragraphs [0050]. Note that since the suture is attached to the anchor, they are inserted as one unit into the catheter and then into the body).
Regarding claim 27, Loulmet further teaches inserting a cutting catheter (1400) having a cutting tool (1402) through the guide catheter (See Fig. 14) to adjacent the anchor device after adjusting the tension of the suture and cutting the suture adjacent the anchor device with the cutting tool (See Figs. 14-16C; paragraph [0062])
Regarding claim 28, Loulmet further teaches the step of deploying a suture (4020) onto the mitral valve leaflet with the deployment catheter includes:
capturing a heart valve leaflet (4040) with a clamping mechanism (jaw member 4048) of the deployment catheter(See Figs. 8G-8K; paragraphs [0055]-[0056] note that 4058 is a compact single delivery instrument); and
inserting the suture (4020) through the heart valve leaflet with a needle (4022) of the deployment catheter. (See paragraphs [0050] and [0055]-[0068]).
Regarding claim 29, Loulmet teaches a method of repairing a heart valve (See paragraph [0031]) in a beating heart of a patient (see paragraphs [0004]-[0006]) comprising:
intravenously advancing a deployment catheter into a left ventricle of a beating heart of a patient through a septum in the heart (See Figs. 1 & 2; paragraphs [0042]-[0044]);
deploying a suture (400) onto a mitral valve leaflet (4040) with the deployment catheter;
inserting an anchor catheter (1100) into the heart to insert an anchor device (402) adjacent the left ventricle such that the suture extends from the mitral valve leaflet to the anchor device (See Figs. 6, 9, 10, 17, 19, 23);
adjusting a tension of the suture to achieve proper valve function (See paragraphs [0037]-[0038]); and
locking the suture at the anchor device at the tension that achieves proper valve function (See paragraph [0038]; paragraph [0059]-[0061]).
Regarding claim 30, Loulmet further teaches locking the suture at the anchor device at the tension that achieves proper valve function includes engaging a mechanical lock (1104) with the suture. (See paragraph [0038]; Fig 23D; paragraph [0058]-[0061]).
Regarding claim 31, Loulmet further teaches withdrawing the anchor catheter from the body with the mechanical lock engaged with the suture in the heart. (See Paragraphs [0066]-[0069]).
Regarding claim 32, Loulmet further teaches wherein engaging the mechanical lock with the suture includes rotating the mechanical lock with the anchor catheter. (See paragraph [0050]).
Regarding claim 33, Loulmet further teaches inserting the suture through the anchor device prior to inserting the anchor catheter into the body. (See paragraphs [0050]. Note that since the suture is attached to the anchor, they are inserted as one unit into the catheter and then into the body).
Regarding claim 35, Loulmet further teaches inserting a cutting catheter (1400) having a cutting tool (1402) through the guide catheter (See Fig. 14) to adjacent the anchor device after adjusting the tension of the suture and cutting the suture adjacent the anchor device with the cutting tool (See Figs. 14-16C; paragraph [0062])
Regarding claim 36, Loulmet further teaches the step of deploying a suture (4020) onto the mitral valve leaflet with the deployment catheter includes:
capturing a heart valve leaflet (4040) with a clamping mechanism (jaw member 4048) of the deployment catheter(See Figs. 8G-8K; paragraphs [0055]-[0056] note that 4058 is a compact single delivery instrument); and
inserting the suture (4020) through the heart valve leaflet with a needle (4022) of the deployment catheter. (See paragraphs [0050] and [0055]-[0068]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 26 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant cited Loulmet (US PG Pub 2011/0011917).
Regarding claims 26 and 34, Loulmet teaches the method of claims 21 and 29 respectively above but does not explicitly teach that inserting the anchor device adjacent the left ventricle includes advancing the anchor device along the suture to adjacent the left ventricle.
Loulmet does teach a secondary anchor (700) which slides along the suture to allow for precise placement in the desired tissue location (See Figs. 7, 8A; paragraph [0052]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the first anchor (402) of Loulmet to be slidable along the suture (as is the case for second anchor 700) rather than fixedly secured to the suture since being able to slide the anchor along the suture allows the surgeon more control and precision to place the anchor in the desired tissue location. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,695,178. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘178 patent claims are directed to a method of repairing a mitral valve in a beating heart of a patent including the steps of inserting a catheter into the heart; puncturing the septum of the hear with a septal puncture tools; advancing a catheter through the septum to a position adjacent a mitral valve, deploying a suture onto the mitral valve, inserting an anchor catheter carrying an anchor device into the heart such that the suture extends from the mitral valve leaflet to the anchor device adjacent the left ventricle, tensioning the suture to achieve proper valve function, and locking the suture in place.
Claims of the instant application (16/905,645)
Corresponding claims of Patent No. 10,695,178
21-24, 29-32
1, 7, 8
25, 33
17
27, 35
5, 11, 16
28, 36
3, 14


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Monday through Thursday between 9:30am and 2:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.H/Examiner, Art Unit 3771  

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                           

                                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
    

    
        1 Although Loulmet does not explicitly disclose a septal puncture tool, several figures and passages describe accessing the mitral valve by a trans-septal catheter which extends through a septum (See, for example, Figs. 1-3, 6-7, 9-15, 17A; paragraphs [0039]-[0046]).  Additionally, Patent 6,743,239 to Kuehn is incorporated by reference at paragraph [0042]).  Kuehn teaches a catheter with a cutting blade which can be used to puncture the septum between the right and left atria. (See Col. 5, lines 36-58; Col. 19, lines 5-16).